 214324 NLRB No. 37DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel has excepted to some of the judge™s credi-bility findings. The Board™s established policy is not to overrule an
administrative law judge™s credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.2The statements, undenied by the Respondent, include a super-visor™s comment to Cutlip in 1991 that ‚‚Let™s face it, Gary, your
problem stems from your Union activities™™; a manager™s statement
to Cutlip during a grievance meeting in 1993 that ‚‚don™t you expect
a little bit of retaliation™™; and a statement made by the operations
superintendent to a former supervisor in 1993 that he should not talk
to employees, including Prah, whom the superintendent considered
to be anticompany.3Likewise, the fact that the Charging Parties engaged in the pro-tected conduct prior to the 10(b) period does not preclude a finding
that the General Counsel has made a showing that the conduct was
a motivating factor in actions taken within the 10(b) period. As
noted by the judge in Marcus Management, 292 NLRB 251, 262(1989), ‚‚there is such a thing as latent hostility which bides its time
and lies in wait, seeking the appropriate occasion to work its will.™™4The cases relied on by the judge are inapposite. In Heck™s Prop-erties, 264 NLRB 501 (1982), the Board found it unnecessary to relyon the judge™s finding that the General Counsel was foreclosed from
relying on testimony of presettlement events as background evi-
dence; in Great Western Produce, 293 NLRB 362 (1989), the Boardfound it unnecessary to pass on the judge™s foreclosure of such evi-
dence; and in Wright Motors, 237 NLRB 570 (1978), the BoardMonongahela Power Company and Gary J. Cutlipand Mark A. Prah. Cases 6ŒCAŒ27194 and 6ŒCAŒ27213August 11, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn March 1, 1996, Administrative Law Judge JamesL. Rose issued the attached decision. The General
Counsel filed exceptions and a supporting brief. The
Respondent filed a brief in response.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings,1and con-clusions and to adopt the recommended Order.The complaint alleges that the Respondent violatedSection 8(a)(3) and (1) of the Act by disciplining em-
ployees Gary Cutlip and Mark Prah in retaliation for
their protected activities. The judge concluded that,
given the remoteness of union activity, the limited evi-
dence of animus, the serious nature of the undisputed
safety violations, and the corresponding reasonableness
of the Respondent™s discipline, Cutlip and Prah would
have been suspended and reassigned even if they had
not engaged in prior union activity.As established by the Board in Wright Line, 251NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir.
1981), cert. denied 455 U.S. 989 (1982), the General
Counsel is required to make a showing sufficient to
support the inference that protected conduct was a mo-
tivating factor in the employer™s conduct. Once this
showing is made, the burden shifts to the employer to
demonstrate that the same action would have taken
place even in the absence of the protected conduct.In support of his case, the General Counsel relies onuncontested statements made by the Respondent™s rep-
resentatives in 1991 and 1993 reflecting union ani-
mus.2The judge found that consideration of this evi-dence was time-barred by Section 10(b) of the Act as
well as by non-Board settlement agreements enteredinto subsequent to the statements. In this regard, wefind that the judge erred.Section 10(b) provides that no complaint shall issuebased on any unfair labor practice occurring morethan 6 months prior to the filing and service of the
charge (emphasis added). However, conduct occurring
prior to the 10(b) period may be used to shed light on
the Respondent™s motivation even though the Board
may not give it independent and controlling weight.
Machinists Local Lodge 1424 v. NLRB, 362 U.S. 411,416Œ417 (1960).3In the present case, the General Counsel does not al-lege that the statements in question are independent
unfair labor practices. Rather, the General Counsel™s
unfair labor practice allegations are properly confined
to conduct occurring within 6 months of the filing of
the charge. In addition, the judge found evidence ofanimus occurring within the 10(b) period based on
statements made at the hearing by the Respondent™s
station manager that the Respondent has considered
Cutlip and Prah to be ‚‚anti-company™™ because of their
previous union and Board activity. Thus, all of the ele-
ments necessary to establish that their union activities
were a motivating factor in the Respondent™s conduct
occurred within the 10(b) period. It is undisputed that
the Respondent disciplined and reassigned Cutlip and
Prah within that period. Furthermore, the statements
made by the Respondent™s representatives in 1991 and
1993 may shed light on the station manager™s testi-
mony and the Respondent™s motivation for disciplining
and reassigning Cutlip and Prah. See GrimmwayFarms, 314 NLRB 73, 74 (1994).In addition, we find that the non-Board settlementagreements here do not preclude consideration of the
statements as evidence shedding light on the Respond-
ent™s subsequent discipline of Cutlip and Prah. SpecialMine Services, 308 NLRB 711, and at 720Œ721 (1992)(judge properly considered presettlement evidence of
animus as shedding ‚‚considerable light™™ on motiva-
tion for allegedly unlawful subcontracting), enfd. in
pertinent part 11 F.3d 88 (7th Cir. 1993); KaumagraphCorp., 316 NLRB 793, 794 (1995) (evidence ofpresettlement conduct properly admissible as back-
ground for respondent™s motivation).4Thus, we findVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00214Fmt 0610Sfmt 0610D:\NLRB\324.025APPS10PsN: APPS10
 215MONONGAHELA POWER CO.found a violation of the Act without commenting on the judge™s ex-clusion from evidence of a prior settlement agreement and related
testimony.1Case 6ŒCAŒ23785, dated September 30, 1991; and Case 6ŒCAŒ26001, amended February 15, 1994.that the General Counsel has presented evidence ofunion animus of the Respondent and has made a show-
ing of an unlawful motivation for the discipline and re-
assignment.The burden therefore shifts to the Respondent toshow that the disciplinary actions and reassignments
were for substantial business reasons and would have
taken place even in the absence of the protected activi-
ties engaged in by Cutlip and Prah. For the reasonsstated by the judge and established in the record, in-
cluding the undisputed safety violations by the two
employees, their safety records, the seriousness of the
‚‚tagging™™ violation, and the relatively mild discipline,
we find, in agreement with the judge, that the Re-
spondent has met its burden.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.David L. Shepley, Esq., for the General Counsel.John Unkovic, Esq., of Pittsburgh, Pennsylvania, and EdwardKennedy, Esq., of Fairmont, West Virginia, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEJAMESL. ROSE, Administrative Law Judge. This matterwas tried before me at Morgantown, West Virginia, on Octo-
ber 4 and 5, 1994, on the General Counsel™s consolidated
complaint which alleged that the Respondent suspended and
changed the shift assignments of the Charging Parties in vio-
lation of Section 8(a)(3) and (4) of the National Labor Rela-
tions Act (the Act).The Respondent generally denied that it committed anyviolations of the Act and affirmatively contends the com-
plaint should be dismissed as being barred by Section 10(b)
of the Act.On the record as a whole, including my observation of thewitnesses, briefs, and arguments of counsel, I make the fol-
lowingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is an Ohio corporation engaged in thegeneration, sale, and distribution of electrical power for resi-
dential and commercial uses, operating 13 generating stations
including 1 at Maidsville, West Virginia. In the course of
this enterprise, the Respondent annually derives gross reve-
nues in excess of $250,000 and annually receives goods,
products, and materials valued in excess of $50,000 directly
from points outside the State of West Virginia. I therefore
conclude that the Respondent is an employer engaged ininterstate commerce within the meaning of Section 2(6) and(7) of the Act.II. THELABORORGANIZATIONINVOLVED
The International Brotherhood of Electrical Workers,AFLŒCIO (the Union) is admitted to be, and I find is, a
labor organization within the meaning of Section 2(5) of the
Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe Respondent operates 13 power stations (from a re-spondent exhibit on the APS Bulk Power Supply Safety and
Heath Program dated December 15, 1994), some of which
are unionized. The station involved in this matter is des-
ignated Fort Martin. Mark Prah testified that since he began
his employment in 1978, there have been several attempts to
organize the employees at Fort Martin, the three most recent
of which occurred in 1988, 1990, and 1992. None of these
attempts was successful.Gary Cutlip was one of the leaders in the 1988 and 1990campaigns, but fellow employees asked him to stay out of
the 1992 effort. Prah was active in 1992, as he had been in
1988 and 1990. Both were involved in a civil suit brought
by 20 employees against the Respondent in 1992 which was
tried in June 1995. In that case employees sought to enjoin
the Respondent™s use of a surveillance camera and for dam-
ages. They got the injunction but were not awarded damages.Two previous complaints alleging the Respondent unlaw-fully disciplined Cutlip and engaged in other unfair labor
practices were settled.1The instant complaint arises from two events occurring inJanuary 1995. The facts in both are generally undisputed.
Cutlip and Prah were shift maintenance employees, whichmeans their duty hours varied throughout a 5-week cycle.
Day maintenance employees work the same schedule each
day. Cutlip and Prah had worked together for several years,
except the period in 1993Œ1994 when Cutlip had been reas-
signed to day maintenance, allegedly in violation of the Act.
On settlement of Case 6ŒCAŒ26001 he returned to shift
maintenance.On January 12, 1995, Cutlip was observed spray paintinga piece of equipment in the welding area of the maintenance
shop. This was a violation of a company rule. The Respond-
ent had posted a sign prohibiting painting, which itself had
been painted over, but which was still legible.For this Cutlip received a 2-day suspension from Mainte-nance Superintendent K.L. Knicely on January 24. Also on

January 24, Prah received a verbal reprimand from Super-
visor R.W. Lyons assertedly because he was the lead man

and therefore responsible for insuring that Cutlip worked
safely.On their shift of January 26, Cutlip and Prah were directedby their foreman, Harry Brown, to help find a leak in one
of the condensers. To do so required Prah to go inside the
condenser and this in turn required them to follow the con-
fined space procedure and to sign a tag taking the condenser
out of operation. There is some dispute about whether CutlipVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00215Fmt 0610Sfmt 0610D:\NLRB\324.025APPS10PsN: APPS10
 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st. Cir. 1981),cert. denied 455 U.S. 989 (1982).in fact was required to sign a tag, because, according to histestimony, he was instructed only to watch the water level
indicator. In any event, neither Cutlip nor Prah signed the tag
for which they were disciplined with suspensions.Cutlip was given 10 days, since he had just been sus-pended for painting. Prah was suspended for 4-1/2 days. On
February 24, Brown was reprimanded by Operations Super-
intendent T.G. Shusko because his employees had not fol-

lowed the proper confined space procedure and had not
signed any master tag releases. This was confirmed in a let-
ter of March 15. Cutlip and Prah were also reassigned to day
maintenance, which according to their testimony, has caused
them a substantial loss of income. And they were both tested
for drugs. Since Prah tested positive, he was required to sign
a ‚‚Last Chance Agreement™™ by which any future violations
of company rules would result in discharge.The suspensions and shift reassignments (but not requiringPrah to sign the agreement) are alleged by the General Coun-
sel as violative of Section 8(a)(3) of the Act. It is further al-
leged that the Respondent violated Section 8(a)(4) since
Cutlip and Prah had participated in the earlier proceedings.B. Analysis and Concluding FindingsAlthough the union activity of Cutlip and Prah occurredyears before the events here, the General Counsel argues that
such was nevertheless the motivating cause behind the sus-
pensions and shift reassignments. Further, the General Coun-
sel argues that evidence of union animus associated with the
activity of Cutlip and Prah can be used to establish the viola-
tions alleged here, notwithstanding that such occurred long
before the limitation period of Section 10(b) and prior to the
settlement of the earlier cases.To prove antiunion motive, the General Counsel relies onseveral statements, consideration of which the Respondent ar-
gues is barred by Section 10(b). According to the testimony
of both Cutlip and Prah, and undenied, in April 1991 Super-
visor Robert Lyons told Cutlip, ‚‚Let™s face it, Gary, your
problem stems from your Union activities.™™ And during the
third step of Cutlip™s grievance on being reassigned to day
maintenance in 1993, Corporate Manager Don Fienstra (des-
ignated as executive director of operations in the safety pro-
gram material) said, ‚‚Gary, don™t you expect a little bit of
retaliation.™™ Finally, according to the testimony of former
Shift Supervisor James Bonafield, in May 1993 Shusko told
him not to talk to employees (including Prah) who were con-
sidered by Shusko to be anticompany.It is well settled that events occurring more than 6 monthsbefore the charge may be used as ‚‚background™™ to shed
light on matters within the limitation period, if independently
the acts within the limitation period can be found unfair
labor practices. However, where conduct within the 10(b) pe-
riod can be found unlawful only by reliance on events out-
side that period, evidence of those matters cannot be relied
on ‚‚since it does not simply lay bare a putative current un-
fair labor practice. Rather, it serves to cloak with illegality
that which was otherwise lawful.™™ Machinists Local 1424 v.NLRB, 362 U.S. 411, 417 (1960).Here, the evidence offered by the General Counsel predat-ing the 10(b) period goes beyond mere background. It is of-
fered to show specific animus toward Cutlip and Prah be-
cause they engaged in union activity, from which an unlaw-
ful motive can be inferred. Since in fact company rules werebroken, the discipline of Cutlip and Prah can be found un-lawful only if it can be concluded that their participation in
a Board proceeding or union activity was a motivating factor.
Thus, the pre-10(b) events more than simply shed light on
the alleged unlawful acts. They provide evidence of a sub-
stantive element of the allegationŠunlawful motive.Further, even if this evidence were considered only back-ground, it still would not likely be admissible. Whether the
General Counsel is barred from litigating conduct occurring
prior to a settled case for use as background evidence has
not been definitively determined by the Board. However, the
administrative law judges who have considered this issue
have concluded that such evidence is not available where, as
here, the settlement agreements have not been set aside by
the Regional Director. Great Western Produce, 293 NLRB362 (1989); Heck™s Properties, 264 NLRB 501 (1982);Wright Motors, 237 NLRB 570 (1978).I agree with the Respondent that this evidence should notbe considered due to the proscription of Section 10(b). Use
of such evidence to establish motive goes beyond mere back-
ground to explain facts within the 10(b) period. Motive is a
substantive element of an 8(a)(3) allegation and therefore
must be established by evidence within 6 months of the
charge filing. Further, I agree with those judges who have
declined to consider such evidence even as background
where it predates a settlement agreement which has not been
set aside.However, as of the day of the hearing in the matter thereis some evidence of animus toward employees who engage
in union activity. Thus Station Manager Ned Merrifield testi-
fied that in an earlier proceeding he had made a statement
to the effect he considered Cutlip anticompany because of his
union activity and because he had his activities with the
Board. By way of explanation, he testified ‚‚I don™t deny
them the right to do whatever, but I still feel that this type
of activity is not in the best interest of 170 people at the Fort
Martin Power Station. I feel that it is a preoccupation which
makes them susceptible to injury or whatever at the station.™™Thus, without considering the presettlement, pre-10(b) evi-dence, I conclude that the Respondent did consider Cutlip
and Prah ‚‚anti-company™™ because of their previous union
and Board activity. But whether such is a sufficient dem-
onstration of animus to establish a prima facie case of dis-
crimination within the meaning of Wright Line2is anothermatter. The alleged violation is not that some high official
of the Respondent thought Cutlip and Prah were
anticompany. It is whether they were disciplined because of
their union or other protected activity. No doubt words such
as ‚‚anti-company™™ can sometimes be translated to mean the
individual has engaged in protected activity not favored by
the Company and where such activity is in close proximity
to the discipline, an inference of unlawful motive can be
made. Knoxville Distribution Co., 298 NLRB 688 (1990).But where, as here, whatever is thought to be anticompany
happened years earlier the nexus between that activity and
subsequent discipline is tenuous. It had been 3 years since
Prah had engaged in any union activity. For Cutlip it had
been 5. The second Board case had been finalized a year be-
fore the events here.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00216Fmt 0610Sfmt 0610D:\NLRB\324.025APPS10PsN: APPS10
 217MONONGAHELA POWER CO.3If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.The fact that one sometime engaged in union or other pro-tected activity, or testified in a Board proceeding, does not
immunize him from all future discipline. On the other hand,
an asserted breach of company rules cannot be seized on to
retaliate against one for past protected activity.There is no real dispute that in fact Cutlip spray paintedin the welding shop and this was a violation of company
rules. He maintains, however, that others did it; that he did
not spend much time painting; and, that to go to the paint
shop in another building would have been an imposition on
a cold day. Nor is there dispute that Prah was the lead man
and therefore to some extent responsible for Cutlip™s inatten-
tion to safety.Cutlip does not dispute the no painting rule. He arguesthat others did so as well, noting that the no painting sign
was itself painted over. There is no basis to conclude that
that the rule was not legitimate or that enforcement of it was
a pretext. The violation may have been fairly trivial, but then
so was the punishment. Within the previous 9 months Cutlip
had been reprimanded for his part in a near miss involving
hoisting a piece of machinery with a trolley incapable of
handling the load, and for lying to his supervisor (which
Cutlip explained as ‚‚stretching the truth™™). In addition,
Cutlip had had four on-the-job injuries, though none was se-
vere or caused lost time. Nevertheless, his safety record com-
pared to others was sufficiently poor as to justify the Re-
spondent in suspending him for 2 days for the painting inci-
dent. Conversely, Prah had a good safety record. Thus, he
was merely given verbal warning.The discipline given Cutlip and Prah seems in line withtheir particular participation in the painting incident and their
past records. The 2-day suspension of Cutlip and the warning
to Prah for an undisputed safety violation cannot be deemed
pretextual.In brief, the Respondent™s tagging procedure requires eachperson who is to work on a piece of operating equipment to
sign tags to be placed on switches, valves, and the like, to
indicate they are not to be used. And a master tag is to be
signed and put in the control room. The object of this proce-
dure is to ensure that when a component is taken out of op-
eration for maintenance it will not be put back into operation
inadvertently, which if done could cause injury or death. The
tagging procedure is well known. Employees are given ex-
tensive training on safety and are expected to comply with
all the Respondent™s safety rules. The Fort Martin facility has
an outstanding safety record.Although it may be the case that occasionally an employeewill not follow the tagging procedure, such is the exception.
Thus Bonafield testified that since his employment in 1966
he has observed maybe 100 tagging violations, which would
generally be corrected by telling the employee to sign the
tag. He also testified that he would see more than 1000 mas-
ter releases a year. Thus, failure to sign a tag, on the record
here, is considered a very serious, but also very rare, viola-
tion of safety practices.Undisputedly, Cutlip and Prah did not sign appropriatetags on January 26 when assigned to work on the condenser.
Cutlip maintains that he was assigned only to look at the
water level which could not have required him to go inside
the condenser. Thus he was not required to sign a tag,
though he did testify that Prah should have signed one. Prah
does not dispute that he should have signed a tag and didnot do so. Whether Cutlip was in fact required to sign a taggiven what he states his job to have been and the tagging
procedure is not clear; however, Knicely testified that Cutlip
could have been required to go into the condenser if Prah
had gotten into trouble, a fact which Cutlip does not really
dispute. In short, it does appear that under the tagging proce-
dure Prah for sure and probably Cutlip were required to sign
tags. Further, the tagging procedure is considered a very im-
portant safety matter. Thus some discipline of these two em-
ployees does not imply that the true motive lay elsewhere.For this violation, Cutlip was suspended 10 days, Prah 4-1/2 days, and Supervisor Brown given a reprimand. Given
the past performance of these individuals, such does not
seem excessive for the violation. Cutlip and Prah were also
reassigned to the day shift so that they could be more closely
supervised. Given the nature of this violation of safety rules,
and in Prah™s case, the fact that he tested positive for drugs,
I conclude that the Respondent was justified in making the
reassignment. At least, the suspensions and reassignments
were not so unreasonable as to imply a hidden motive.The General Counsel argues that others have violated safe-ty rules and have not been disciplined. The record, however,
does not really support this argument. In fact the Respondent
has disciplined others, including Clark Spitznogle, whom
Cutlip maintains engaged in safety violations. Spitznogle was
given a verbal reprimand for failing to sign confined space
paperwork. Other employees at this facility, and company-
wide, have been suspended for 10 days or more.Given the remoteness of the union activity, the limited evi-dence of animus, the nature of the undisputed safety viola-
tions here, and the reasonableness of the Respondent™s dis-
cipline, I conclude that Cutlip and Prah would have been
suspended and reassigned had there been no union activity
in past years. Further, I cannot conclude that the camera case
was involved in the Respondent™s motive. Twenty employees
were plaintiffs, but only Cutlip and Prah contend they suf-
fered as a result of the suit. There is nothing in the record
to suggest that they would be selected for punishment. They
were not leaders in this matter. The fact that one event oc-
curs after another is not sufficient to establish a causal con-
nection between them. There is just no evidence that dis-
cipline for the safety violations was in any way motivated by
the camera lawsuit.From the totality of the record in this matter, I concludethat the General Counsel did not establish a violation of the
Act by a preponderance of the credible evidence. Accord-
ingly, I shall recommend that these cases be dismissed.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe complaints are dismissed.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00217Fmt 0610Sfmt 0610D:\NLRB\324.025APPS10PsN: APPS10
